UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1189



HILDA B. JACKSON,

                Plaintiff - Appellant,

          v.


CAROLINAS HEALTHCARE SYSTEM; JEFFREY NORVILLE, Director; CHARLES
CASE, Manager; JENNIFER PASSANTINO, Supervisor; HELEN MOORE,
Employee Relations Manager,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   David C. Keesler,
Magistrate Judge. (3:06-cv-00279-DCK)


Submitted:   April 24, 2008                 Decided:   April 29, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Hilda B. Jackson, Appellant Pro Se.      Kimberly Quade Cacheris,
Benjamin R. Holland, MCGUIREWOODS, LLP, Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hilda B. Jackson seeks to appeal the district court’s

order denying her claims of employment discrimination.* We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

            Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

            The district court’s order was entered on the docket on

December 6, 2007.    The notice of appeal was filed on January 31,

2008.    Because Jackson failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we grant

Appellees’ motion to dismiss and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          DISMISSED



     *
      This case was decided by the magistrate judge upon consent of
the parties under 28 USC § 636(c) (2000).

                                - 2 -